Keene v New York City Hous. Auth. (2017 NY Slip Op 07536)





Keene v New York City Hous. Auth.


2017 NY Slip Op 07536


Decided on October 26, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 26, 2017

Tom, J.P., Manzanet-Daniels, Mazzarelli, Oing, Singh, JJ.


4818 105592/11

[*1]Larry Keene, as Administrator of the Estate of Jennifer Baez, Plaintiff-Appellant,
vNew York City Housing Authority, Defendant-Respondent.


Wingate, Russotti, Shapiro & Halperin, LLP, New York (Jason M. Rubin of counsel), for appellant.
Herzfeld Rubin, P.C., New York (Sharyn Rootenberg of counsel), for respondent.

Order, Supreme Court, New York County (Richard F. Braun, J.), entered July 8, 2016, which granted defendant's motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
Defendant established entitlement to judgment as a matter of law in this wrongful death action arising from a fire that occurred in an apartment occupied by plaintiff's decedent, and owned and maintained by defendant. Defendant submitted evidence showing that there was an operable smoke detector in decedent's apartment three months prior to the fire, and that it had not received any complaints about the smoke detector (see  Administrative Code of City of NY § 27-2045[a][1]; Vanderlinde v 600 W. 183rd St. Realty Corp. , 101 AD3 583 [1st Dept 2012]).
In opposition, plaintiff failed to raise an issue of fact as to whether the smoke detector was inoperable at the time of the fire, or defendant had actual or constructive notice that it was not operable.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 26, 2017
CLERK